Citation Nr: 1016790	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include metatarsalgia.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  Jurisdiction of 
the claims file was subsequently transferred to the RO in 
Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in May 2006; a transcript of the hearing is associated 
with the claims file.  

This appeal was previously remanded in March 2006 and April 
2007; however, the Board finds that further development is 
necessary prior to the adjudication of the claim on the 
merits.  As such, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that she is entitled to service 
connection for a bilateral foot disorder.  Specifically, she 
asserts that as a result of a car accident in service and 
being on her feet 10 to 16 hours a day while performing her 
duties as a flight safety officer, she currently suffers from 
bilateral metatarsalgia.  

In April 2007, the Board remanded the Veteran's claim, in 
part, in order to afford her a VA examination so as to 
determine the nature and etiology of her bilateral foot 
disorder.  Specifically, the Board found that, in view of the 
account given by the Veteran of events that purportedly 
happened in service, service treatment records noting 
complaints of foot pain and aching with prolonged activity, 
and post-service medical treatment for foot problems, the 
Veteran should be afforded a VA examination to determine if 
her claimed bilateral foot disorder is related to her period 
of active military duty.  The Board also observes that, in a 
January 2006 statement, Dr. Crotty indicated that the Veteran 
appeared to have had symptomatic complaint involving both 
feet as far back as 1993 and that it was as likely as not 
that her activity in the military continued to aggravate her 
symptoms during service.

Therefore, in accordance with the Board's remand directives, 
the Veteran was scheduled for a VA examination in November 
2009; however, notification of the examination went to the 
incorrect address.  As such, the Veteran failed to report for 
her scheduled VA examination.  In her representative's April 
2010 Informal Brief of Appellant in Appealed Case, he 
indicated that the examination notification was sent to a 
post office box that the Veteran discontinued using 
approximately three years previously.  Likewise, the Board 
observes that the address used by the RO is a street address.  
The Veteran's representative further stated that the Veteran 
did not receive notification of the examination and requested 
that such be rescheduled as she is willing to report.  
Therefore, the Board finds good cause for the Veteran's 
failure to report to her scheduled VA examination and, 
therefore, she should again be afforded such examination.

Additionally, on remand, the Veteran should be requested to 
identify any treatment she receives for her bilateral foot 
disorder.  In this regard, she testified at her May 2006 
Board hearing that she had received treatment from Drs. Green 
and Crotty; however, such records are not contained in the 
claims file.  While the Veteran was provided with an 
opportunity in May 2007 to submit authorization forms in 
order for VA to obtain such records, she did not do so.  As 
this claim is being remanded again, the Veteran should be 
given another opportunity to identify all treatment records 
concerning her bilateral foot disorder. 


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for her bilateral foot disorder 
and provide any necessary authorization 
forms for her private physicians, to 
specifically include Drs. Green and 
Crotty.  After securing any necessary 
authorization forms, obtain all identified 
records not already contained in the 
claims file.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After completing the above, the AOJ 
should arrange for an examination of the 
Veteran by a VA podiatrist to determine 
the etiology of any current bilateral foot 
disorder.  The Veteran should be advised 
of such examination at her address of 
record, which is also noted by her 
representative in his April 2010 Informal 
Brief of Appellant in Appealed Case.  The 
podiatrist must review the entire claims 
file, to specifically include Dr. Crotty's 
January 2006 statement.  All necessary 
special studies or tests should be 
accomplished.

The podiatrist is asked to render an 
opinion as to whether it is at least as 
likely as not that any current bilateral 
foot disorder, to include metatarsalgia, 
is related to the Veteran's period of 
active duty service.  The examiner should 
provide the rationale for any opinion 
provided.  In offering any opinion, the 
examiner must consider the Veteran's lay 
statements regarding the incurrence of her 
claimed bilateral foot disorder and the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


